Title: To Alexander Hamilton from James McHenry, 21 August 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department August 21. 1799
          
          Doctor Samuel Osborne having requested  a Copy of the proceedings of the Court Martial held on his case, I have to request that you would as soon as it can be spared transmit me the same, that I may furnish him therewith—or cause him to be furnished with a copy.
          I am Sir Your obed servant
          
            James McHenry
          
          Major General Hamilton
        